Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 03/29/2022.
Acknowledgment is made of applicant’s claim for priority of JP 2021-061105 filed in Japan on 03/21/2021.
Claims 1-20 are pending.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2019/0331955 in view of Mo et al. US 2014/0098305 and Xu et al. CN 101995676.
Claim 1: Lee et al. disclose a light adjustment device comprising: 
(Fig. 1) a panel unit 100 in which a plurality of light adjustment panels 102, 104 (first/ second structures) [0069] are stacked in a first direction (Z-direction), the light adjustment panels (102, 104) each including a first substrate and a second substrate (122/124, 142/144) [0071-0072],
the second substrate 122, 142 overlapping with the first substrate 124, 144
except
the first substrate including at least two terminal groups each including a plurality of terminals that are capable of being coupled to one flexible printed circuit board,
a plurality of flexible printed circuit boards each of which is coupled to one of the terminal groups of a corresponding one of the light adjustment panels, wherein a plurality of the terminal groups are arranged in a second direction intersecting the first direction when the panel unit is viewed in the first direction, and wherein the flexible printed circuit boards do not overlap with one another when viewed in the first direction.
however Mo et al. teach
(Fig. 2) the first substrate 72 (second underlayer 72) [0075] including at least two terminal groups 392 (terminal group leads) [0084] each including a plurality of terminals 82 (conductive contacts) that are capable of being coupled to one flexible printed circuit board (see Xu’s flexible printed circuit boards 231 below), 
Xu et al. teach
(Fig. 2) a plurality of flexible printed circuit boards 231/231/231/231 (multiple WOA signal lines, WOA: Wire On Array) each of which is coupled to one of the terminal groups 230 (plurality of electrode pad 230) [0031] of a corresponding one of the light adjustment panels (see Lee’s light adjustment panels 102/104 above), 
a plurality of the terminal groups 230 (electrode pads 230) are arranged in a second direction (X-direction) intersecting the first direction (Y-direction) when the panel unit is viewed in the first direction, and 
(Fig. 2) the flexible printed circuit boards 231/231/231/231 do not overlap with one another when viewed in the first direction (Y-direction).
It would have been obvious to one of ordinary skill in the art to modify Lee's invention with Mo's structure in order to provide low manufacturing costs, as taught by Mo et. al. [0007]; and with Xu's structure in order to provide reduced process cost, as taught by Xu et. al. [0007].


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claim 5: Lee et al. disclose
(Fig. 1) each of the light adjustment panels includes a liquid crystal layer (126, 146) between the first substrate and the second substrate (122/124, 142/144) [0070-0071].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2019/0331955, Mo et al. US 2014/0098305 and Xu et al. CN 101995676 as applied to claim 1 above, and further in view of Mo et al. US 2015/0254491 (hereinafter “Mo-491”).
Claim 2: 
Mo-491 teaches
(Fig. 15) the terminals included in one of the at least two terminal groups Q1 provided to the first substrate (Lee’s first substrate 124, 144) are electrically coupled to the terminals (601) included in another terminal group Q2, respectively (the electrodes 601 is divided into a plurality of groups, and electrodes 601 in one group are connected to an identical node of Q1, Q2, Q3 and Q4 of a driving circuit 209) [0144].
It would have been obvious to one of ordinary skill in the art to modify Lee's invention with Mo-491's structure in order to provide improved integration level of the display device, as taught by Mo-491 [0007];

Allowable Subject Matter
Claims 3, 4, 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claim 3 is the inclusion of the limitation 
“…the first substrate has a rectangular shape including a first side and a second side intersecting the first side, and each of the terminal groups is provided at a corresponding one of the first side and the second side, wherein the light adjustment panels include a first light adjustment panel and a second light adjustment panel adjacent to each other in the first direction, and wherein the first side of the first substrate of the first light adjustment panel extends along the second direction, and the second side of the first substrate of the second light adjustment panel extends along the second direction.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 3. Claims 6-8 are also allowed by virtue of dependency.
The primary reason for the allowance of the dependent claim 4 is the inclusion of the limitation 
“…the first substrate has a rectangular shape including a first side and a second side intersecting the first side, and each of the terminal groups is provided at a corresponding one of the first side and the second side, wherein the panel unit includes a first unit including a first light adjustment panel and a second light adjustment panel adjacent to each other in the first direction, and a second unit stacked on or above the first unit and including a third light adjustment panel and a fourth light adjustment panel adjacent to each other in the first direction, wherein the first side of the first substrate of each of the first light adjustment panel and the second light adjustment panel extends along the second direction, and wherein the second side of the first substrate of each of the third light adjustment panel and the fourth light adjustment panel extends along the second direction.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 4. Claims 9-11 are also allowed by virtue of dependency.
Lee US 2019/0331955, Mo et al. US 2014/0098305 and Xu et al. CN 101995676 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG V NGUYEN/
Primary Examiner, Art Unit 2871